NIX, Chief Justice,
dissenting.
This case illustrates the weakness of the Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967), standard for the determination of the competency of trial counsel. We should not isolate one minute segment *484and attempt to second guess the actions of counsel to justify a finding of ineffectiveness of counsel. The entire trial must be viewed and, from that perspective, we must determine whether counsel’s performance was so deficient as to constitute a denial of a defendant’s Sixth Amendment guarantee. Absent such a showing, counsel must be deemed competent and a charge of ineffective assistance dismissed.